IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 May 4, 2009
                               No. 08-20249
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

CHRISTOFOROS G POLITIS

                                           Plaintiff-Appellant

v.

MICHAEL CHERTOFF, SECRETARY, DEPARTMENT OF HOMELAND
SECURITY; SHARON HUDSON, District Director for the 38th District;
CHARLES ARENDALE, Field Office Director; DAVID LEONG, Deportation
Officer

                                           Defendants-Appellees


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:05-CV-3229


Before JONES, Chief Judge, and STEWART and OWEN, Circuit Judges.
PER CURIAM:*
      Former immigration detainee Christoforos Politis, a native of Greece,
proceeding pro se and in forma pauperis, filed a Bivens v. Six Unknown Agents
of Federal Bureau of Narcotics, 403 U.S. 388 (1971), civil suit alleging that
several defendants, including Michael Chertoff, the Secretary of Homeland



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                     No. 08-20249

Security, had unconstitutionally detained him for an indefinite period of time
and had refused to provide him with adequate medical care during this
detention. The district court granted summary judgment to the defendants after
concluding that it did not have personal jurisdiction over Chertoff, that the
defendants were entitled to qualified immunity, and that Politis had failed to
state a claim upon which relief could be granted.
      Politis argues that the grant of summary judgment was inappropriate
because the district court erred in not liberally construing his pleadings and in
finding that it did not have personal jurisdiction over Chertoff. Politis also
claims that the defendants retaliated against him by filing criminal charges for
failure to cooperate in his deportation proceedings and by expeditiously
deporting him to Greece; however these particular issues are independent from
and not related to the claims that form the basis of this Bivens suit and are not
properly before this court. See Dollis v. Rubin, 77 F.3d 777, 779 & n.2 (5th Cir.
1995); Quezada v. INS, 898 F.2d 474, 477 (5th Cir. 1990).
      Politis was deported while this case was pending. Accordingly, to the
extent that he seeks injunctive relief or specific performance to remedy his
alleged wrongful detention, his claims are moot.       See Herman v. Holiday,
238 F.3d 660, 665 (5th Cir. 2001).
      Politis fails to adequately brief those issues that are properly before this
court, thus, they are considered abandoned. Hughes v. Johnson, 191 F.3d 607,
613 (5th Cir. 1993). Politis’s appeal lacks any issue of arguable merit. See
Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Therefore, we dismiss it as
frivolous. See 5 TH C IR. R. 42.2.
      APPEAL DISMISSED.




                                          2